                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


EIGHT MILE STYLE, LLC; MARTIN
AFFILIATED, LLC,

               Plaintiffs,
                                                        Civil Case No. 19-CV-00736
v.
                                                        Hon. Aleta A. Trauger
SPOTIFY USA INC.,
                                                        JURY DEMAND



SPOTIFY USA INC.,

               Third-Party Plaintiff,

v.

KOBALT MUSIC PUBLISHING
AMERICA, INC.,

               Third-Party Defendant.


                   SPOTIFY USA INC.’S THIRD-PARTY COMPLAINT

        Defendant and Third-Party Plaintiff Spotify USA Inc. (“Spotify”), by and through its

undersigned counsel, brings this Third-Party Complaint against Third-Party Defendant Kobalt

Music Publishing America, Inc. (hereinafter “Kobalt”), and alleges as follows:

                                 NATURE OF THE ACTION

        1.     This Third-Party Complaint for indemnification and other relief arises directly out

of an action brought by two putative copyright owners, Eight Mile Style, LLC and Martin

Affiliated, LLC (collectively, “Eight Mile”), which allege that Spotify infringed their copyrights




     Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 1 of 23 PageID #: 712
in 243 musical compositions (the “Compositions”). Many of the Compositions were written by

Eminem (a/k/a Marshall Mathers), who is not a party to this lawsuit.

       2.      Eight Mile is a sophisticated music publisher that acquired rights in musical works

created by others and whose sole business it is to monetize those works. For almost a decade,

Eight Mile observed that sound recordings embodying the Compositions were streamed billions

of times on Spotify. It received substantial royalty payments from Spotify based on that streaming.



                                                                                                 And

while it received royalty payments and observed billions of streams, it never once questioned

Spotify’s authority to make music embodying those Compositions available on Spotify’s service.

Eight Mile instead suggests that it was somehow “duped” by Spotify into thinking the

Compositions were properly licensed to explain away why it knowingly accepted and deposited

royalty payments while remaining silent for years.

       3.      Eight Mile’s story defies logic. But its lawsuit fails from the start for an even

simpler reason: Spotify was, in fact, licensed by Eight Mile’s agent, Kobalt, to reproduce and

distribute the Compositions. Specifically, Kobalt executed a direct “Mechanical License

Agreement” with Spotify,

                                                  agreeing to indemnify Spotify for claims by any

third party (such as Eight Mile) alleging that Spotify infringed the third party’s rights. Those basic

facts are why Spotify is now compelled to bring this third-party complaint against Kobalt.

       4.      Although the underlying infringement claim by Eight Mile lacks merit, it is Kobalt

that bears ultimate responsibility should Eight Mile prevail.




                                     2
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 2 of 23 PageID #: 713
       5.      For years, Kobalt granted licenses to Spotify for musical compositions allegedly

owned by Eight Mile. Kobalt had the express or apparent authority of Eight Mile to do so on Eight

Mile’s behalf, and certainly (at the very least) led Spotify to believe that it had such authority.

       6.      Kobalt not only entered into a direct “Mechanical License Agreement” with Spotify

for all compositions that Kobalt administered, including the ones at issue in this case, but for years

before that:

               ● accepted statements of account and royalty payments for Spotify’s use of the
                 Compositions and, on information and belief, reported and distributed those
                 royalties to Eight Mile; and

               ●



       7.




       8.      If Spotify were deemed liable to Eight Mile, the responsibility for such liability

rests with Kobalt because, through its contractual representations and course of conduct, Kobalt

caused Spotify to believe that Kobalt had granted valid licenses to the Compositions, and Spotify

made sound recordings available on its service on the basis of that reasonable belief. Kobalt agreed

to indemnify Spotify for precisely this type of claim.

       9.      Particularly in light of Kobalt’s words and deeds, it is clear that Eight Mile’s claims

in this case reflect its cynical strategy to reap the benefits of Spotify’s streaming service while

lying in wait to later seek (improperly) windfall statutory damages based on allegations that




                                     3
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 3 of 23 PageID #: 714
Spotify was infringing copyrights allegedly owned by Eight Mile. Acting as Eight Mile’s agent,

Kobalt has participated in that effort, and is liable to Spotify as a result.

          10.   Accordingly, Spotify has, reluctantly, found it necessary to implead Kobalt into this

Action.

                                              PARTIES

          11.   Defendant and Third-Party Plaintiff Spotify is a corporation organized and existing

under the laws of the State of Delaware with its headquarters located in New York, New York.

Spotify is a digital music streaming service that allows users to stream music (and other content)

over the Internet and through mobile applications.

          12.   Third-Party Defendant Kobalt Music Publishing America, Inc. is a music

publishing company organized and existing under the laws of the State of Delaware with its

principal place of business in New York, New York.

                                  JURISDICTION AND VENUE

          13.   Eight Mile commenced this Action for infringement of its alleged copyright

interests in 243 musical compositions (the “Compositions”) against Spotify.

          14.   This Court has subject-matter jurisdiction over the Action pursuant to 28 U.S.C. §§

1331 and 1338(a) because the underlying claims arise under the Copyright Act and Copyright

Revision Act of 1976 (17 U.S.C. § 101 et seq.), which is within the exclusive jurisdiction of federal

courts pursuant to 28 U.S.C. § 1331.

          15.   This Court has supplemental subject-matter jurisdiction over the claims set forth in

this Third-Party Complaint pursuant to 28 U.S.C. § 1367 because they arise out of the same

transaction or occurrence as the copyright-infringement claim asserted by Eight Mile in the

Complaint.




                                     4
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 4 of 23 PageID #: 715
             16.     After this Court determined that the underlying action would proceed in this Court,

     rather than in federal district court in New York, counsel for Spotify sought to determine whether,

     if it were to assert a claim against Kobalt, Kobalt would object to such an action being venued in

     this Court. On April 24, 2020, counsel for Kobalt advised counsel for Spotify that, while Kobalt

     reserved its rights, it did not intend to raise any such objection.

             17.     In the event that Kobalt decides otherwise and the Court finds that Kobalt’s joinder

     is infeasible, Spotify reserves the right to move to dismiss the underlying action for failure to join

     an indispensable party pursuant to Federal Rule of Civil Procedure 19.

                                         STATEMENT OF FACTS

I.       KOBALT HAS PUBLICLY TOUTED ITS RELATIONSHIP WITH EIGHT MILE.

             18.     Kobalt Music Publishing America, Inc., the third-party defendant here, and Kobalt

     Music Services America Inc., its affiliate, are both subsidiaries of Kobalt Music Group, Ltd., a

     London-based independent music publisher and rights administrator founded in 2000.

             19.     Kobalt Music Group is among the top players in the music publishing and copyright

     administration business. In 2015, it was deemed “the top independent music publisher in the UK

     and the second overall . . . in the U.S.” Kevin Gray, Kobalt changed the rules of the music industry

     using data – and saved it, WIRED (May 1, 2015), https://www.wired.co.uk/article/kobalt-how-

     data-saved-music. Kobalt Music Group’s CEO sits on the Board of Directors of the music

     publishing industry’s principal trade association, the National Music Publishers’ Association

     (“NMPA”). And Kobalt Music Group’s Founder and Chairman (and former CEO) previously sat

     on that same board. Kobalt is an affiliate publisher of The Harry Fox Agency (“HFA”), the leading

     mechanical rights licensing and administration agency in America.

             20.     Music publishing administrators are empowered by songwriters, music publishers,

     and other composition copyright owners to manage their copyrights and account for the income


                                          5
        Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 5 of 23 PageID #: 716
they earn. They register the copyright owners’ compositions, monitor when and where the

compositions are used, negotiate and license the compositions for use, collect the royalties that are

generated from those uses, and distribute royalties and other licensing fees to the copyright owners.

In exchange for these services, publishing administrators typically receive a percentage of the

collected royalties and licensing fees.

       21.      As a publishing rights administrator, Kobalt is responsible for administering,

registering, and licensing compositions and collecting publishing royalties on behalf of copyright

owners.

       22.      As the Wired article cited above and Kobalt’s promotional materials describe,

Kobalt established a lengthy roster of artist and publisher clients whose catalogs of musical works

it administers by claiming to offer a more direct and transparent platform for tracking usage of the

works and collecting royalties owed for such usage. See, e.g., Press Release, Kobalt, Kobalt

Continues Rapid Growth (Mar. 28, 2019), https://www.kobaltmusic.com/press/kobalt-continues-

rapid-growth.

       23.      From September 2004 to after this Action was commenced, Kobalt publicly and

continuously listed Eight Mile on its website as a current client whose rights it administers.

Kobalt’s website included the following statements as of September 2004:




                                     6
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 6 of 23 PageID #: 717
Kobalt’s website included the following information regarding its roster as of November 2019:




                                     7
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 7 of 23 PageID #: 718
               24.   In 2016, Joel Martin, the sole member of Martin Affiliated, LLC and manager of

      Eight Mile Style, LLC, filed a declaration concerning Eight Mile’s relationship with Kobalt in

      another litigation.   According to the declaration, Mr. Martin had “negotiated and executed

      administration agreements” with Kobalt, and “[i]n each instance, the written administration

      agreement . . . refer[s] to Kobalt US as our ‘agent.’” See Nov. 3, 2016 Declaration of Joel Martin

      (Doc. 51), HaloSongs, Inc. v. Edward Christopher Sheeran, No. 8:16-cv-01062 (C.D. Cal.)

      (attached hereto as Exhibit A).

               25.   Mr. Martin’s declaration further explained that Eight Mile “granted to Kobalt US

      certain rights to administer the compositions and to grant certain licenses to use [its] copyrighted

      compositions.” In the redacted administration agreement appended to the declaration, Eight Mile

      “solely and exclusively license[d]” to Kobalt a wide variety of enumerated rights, including the

      rights to reproduce and distribute, as well as “all other rights of whatever kind and nature in the

      [c]ompositions.” See Exhibit to Nov. 3, 2016 Declaration of Joel Martin (Doc. 51-1), HaloSongs,

      Inc. v. Edward Christopher Sheeran, No. 8:16-cv-01062 (C.D. Cal.) (attached hereto as Exhibit

      B).

               26.   Throughout its dealings with Spotify specifically, Kobalt made similarly overt, as

      well as implied, representations about its administration of Eight Mile’s catalog of music.

II.         SINCE BEFORE SPOTIFY’S LAUNCH, KOBALT GRANTED LICENSES AND
            ACCEPTED ROYALTY PAYMENTS ON EIGHT MILE’S BEHALF.

               27.   Through its statements and conduct, Kobalt has for many years demonstrated that

      it had authority to represent Eight Mile with respect to Eight Mile’s catalog of compositions.

               28.   Pursuant to Section 115 of the United States Copyright Act, a digital streaming

      service like Spotify may obtain a compulsory license to reproduce and distribute musical




                                              8
            Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 8 of 23 PageID #: 719
compositions by following certain procedures, including sending a “notice of intent” (or “NOI”)

to the owner or administrator of the mechanical rights to the composition.

       29.     Even before Spotify launched its U.S. service in 2011, and for several years

thereafter, Spotify’s third-party licensing administrator for mechanical rights in the U.S., HFA,

issued NOIs to Kobalt that informed Kobalt of Spotify’s intent to obtain a compulsory license

covering the Compositions.

       30.     Many of these NOIs were issued by HFA to “Kobalt OBO EMS” (i.e. “Kobalt on

behalf of EMS”). Others were issued by HFA to “Kobalt OBO Resto World” and “Kobalt OBO

Dirty Steve,” referring to publishing entities that are affiliated with writers of the Compositions

other than Eminem (and identified in Exhibit A to Eight Mile’s Complaint).

       31.     In total, Kobalt received more than 1,900 NOIs relating to the Compositions on

Eight Mile’s (or an affiliated publisher’s) behalf over the course of approximately six years.

       32.     Because Spotify understood that Kobalt administered the compositions for which

Kobalt accepted NOIs on Eight Mile’s behalf, Spotify, through HFA, issued regular statements of

account to Kobalt for on-demand streams and limited downloads of the Compositions. It also paid

royalties owed on account of those streams and downloads to Kobalt on behalf of Eight Mile.

       33.     Without objection, Kobalt continued to accept royalties from Spotify for streams

and limited downloads of sound recordings embodying the Compositions.

       34.     On information and belief, Kobalt remitted Eight Mile’s share of these royalties to

Eight Mile over the course of these approximately six years.




                                     9
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 9 of 23 PageID #: 720
III.



                35.




                36.   On March 17, 2016, Spotify and the NMPA entered into an agreement (the “2016

       NMPA Agreement”) concerning Spotify’s usage of sound recordings embodying musical

       compositions for which an NOI may not have been issued because, despite Spotify’s commercially

       reasonable efforts, the owner or administrator may not have been identified and royalties may have

       been accrued but not disbursed (“pending and unmatched usage”). The NMPA and Spotify

       publicly announced the deal, the general terms of which were also described in numerous media

       articles. See Press Release, NMPA, NMPA and Spotify Announce Landmark Industry Agreement

       for     Unmatched   U.S.    Publishing    and    Songwriting       Royalties   (Mar.   17,   2016),

       http://nmpa.org/press_release/nmpa-and-spotify-announce-landmark-industry-agreement-for-

       unmatched-u-s-publishing-and-songwriting-royalties/; Ed Christman, Spotify and Publishing

       Group Reach $30 Million Settlement Agreement Over Unpaid Royalties, BILLBOARD (March 17,

       2016),         https://www.billboard.com/articles/business/7263747/spotify-nmpa-publishing-30-

       million-settlement-unpaid-royalties.

                37.   The purpose of the 2016 NMPA Agreement was to provide participating NMPA

       member publishers with the opportunity to obtain royalties that they may not have received for

       “unmatched” compositions they owned, controlled, or otherwise administered, and to resolve any

       and all claims related to Spotify’s usage of those compositions.

                38.   By doing so, Spotify would achieve full resolution with respect to any compositions

       owned, controlled, or administered by each participating publisher: If any sound recordings had


                                               10
             Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 10 of 23 PageID #: 721
previously been matched to the embodied compositions, the publisher would have received the

royalties to which it and its clients were entitled; if any sound recordings had, during any period

covered by the agreement, not been matched to the embodied compositions, the publisher would

receive accrued royalties and additional payments in return for, among other consideration, a

release of all claims (including for copyright infringement) against Spotify associated with

Spotify’s usage of all compositions embodied in those sound recordings.

       39.     The 2016 NMPA Agreement covered Spotify’s usage of “pending and unmatched”

compositions from the launch of the service in the U.S. through June 30, 2017. Spotify created an

online portal identifying all such compositions that would be subject to the agreement.




       40.




       41.



       42.




       43.




                                    11
  Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 11 of 23 PageID #: 722
   44.




   45.




   46.




   47.




   48.




                                  12
Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 12 of 23 PageID #: 723
   49.




   50.




   51.




   52.




                                  13
Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 13 of 23 PageID #: 724
IV.      FOLLOWING THE NMPA AGREEMENT, KOBALT GRANTED SPOTIFY A
         DIRECT LICENSE TO THE COMPOSITIONS.

             53.




             54.     The negotiations were successful, and on December 15, 2016, Spotify entered into

      a direct mechanical license agreement with Kobalt (the “Mechanical License Agreement”),

      pursuant to which Kobalt granted licenses to any and all musical compositions that Kobalt owned,

      controlled, or administered.

             55.     Specifically, Kobalt “grant[ed] Spotify a non-exclusive, non-transferable . . .

      irrevocable license throughout the [United States] to [] reproduce and distribute the Publisher

      Compositions,” defined to include “copyrighted, non-dramatic musical composition[s]” or

      “portions thereof that [Kobalt], whether now or during the Term, owns, controls, or administers.”

             56.




             57.     Consistent with its representations before entering the agreement, Kobalt never

      sought to exclude compositions, including the Compositions at issue, from the license it granted

      Spotify pursuant to the Mechanical License Agreement.

             58.     As a result, Kobalt not only led Spotify to believe that Kobalt had granted Spotify

      a direct license for every composition it owned, controlled, or administered




                                          14
        Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 14 of 23 PageID #: 725
                                                               .

       59.     To the extent any third party brought a claim against Spotify on the basis of an

“allegation that, if true, would constitute a breach of [Kobalt’s] representations, warranties, or

covenants,” Kobalt agreed to “indemnify and hold [Spotify] . . . harmless.” Thus, in the event

Spotify were sued for copyright infringement because it allegedly lacked a mechanical license to

a composition administered by Kobalt, Kobalt would be responsible for any resulting loss.

       60.     Through the consistent course of conduct described above, Kobalt clearly

administered—and at the very least led Spotify to believe that it administered—Eight Mile’s

catalog. Spotify therefore reasonably believed that compositions within that catalog, including the

Compositions at issue here, were covered by the Mechanical License Agreement.

       61.     After executing the Mechanical License Agreement, Kobalt continued to represent,

and perpetuate the appearance, that it administered Eight Mile compositions, including the

Compositions at issue, by accepting royalties from Spotify for streams and limited downloads of

sound recordings embodying those compositions.

       62.




       63.




                                    15
  Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 15 of 23 PageID #: 726
         64.




V.                                                   EIGHT MILE
     CLAIMS THAT KOBALT DID NOT HAVE AUTHORITY TO GRANT LICENSES
     AND THAT SPOTIFY INFRINGED ITS COPYRIGHTS.

         65.     Despite Kobalt’s grant of licenses to Spotify for the Compositions at issue, Eight

 Mile filed this lawsuit.

         66.     Eight Mile alleges that Spotify infringed its copyrights by making the Compositions

 available on Spotify’s streaming service without (according to Eight Mile) a valid mechanical

 license.

         67.     In its Complaint, Eight Mile alleges that it granted Kobalt “the right to receive

 income arising from licenses issued by Eight Mile” but not “the right or ability to license Eight

 Mile compositions for digital mechanical licenses, unless consented to by Eight Mile.” Compl.

 (Doc. 1) at ¶ 20. Eight Mile asserts that it did not consent to Kobalt licensing any of the

 Compositions at issue. Id.

         68.     Eight Mile’s position defies logic because it knew that sound recordings embodying

 the Compositions were available on Spotify’s service and continuously accepted the royalties that

 Kobalt received from Spotify for streams and limited downloads of those recordings—royalties

 for licensed activity.

         69.




                                       16
     Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 16 of 23 PageID #: 727
       70.        The allegations therefore trigger Kobalt’s indemnification obligation under the

Mechanical License Agreement, which provides that Kobalt must “indemnify and hold [Spotify] .

. . harmless” from any claims “relating to any allegation that, if true, would constitute a breach” of

Kobalt’s representations and warranties.

       71.        Kobalt’s obligation to indemnify Spotify is “contingent upon” Spotify providing

Kobalt “with prompt notice of [the claim] in writing.”

       72.        In satisfaction of that condition, on October 12, 2019, Spotify promptly served a

formal written demand on Kobalt, seeking indemnification for the claims asserted against Spotify

in this Action.

       73.        In its October 29, 2019 response, Kobalt flatly refused to engage “in an analysis of

the issues” surrounding the indemnification demand and expressly “reject[ed] Spotify’s contention

that such an indemnity obligation exists.”

                                  FIRST CAUSE OF ACTION
                       Breach of Contract (Mechanical License Agreement)

       74.        Spotify repeats, re-alleges, and incorporates by reference each and every allegation

contained in the foregoing paragraphs, as though fully set forth herein.

       75.        The Mechanical License Agreement is a valid and existing contract between

Spotify and Kobalt.

       76.        Spotify fully performed its obligations in accordance with the terms and conditions

of the Mechanical License Agreement.




                                     17
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 17 of 23 PageID #: 728
        77.




        78.    Kobalt owned, controlled, or administered the Compositions at issue in this

litigation.

        79.




        80.    In that event, Kobalt’s breaches of representations and warranties will have caused

Spotify significant damages in an amount to be determined at trial.

                              SECOND CAUSE OF ACTION
                   Contractual Indemnity (Mechanical License Agreement)

        81.    Spotify repeats, re-alleges, and incorporates by reference each and every allegation

contained in the foregoing paragraphs, as though fully set forth herein.

        82.    In the Mechanical License Agreement, Kobalt agreed to indemnify and hold

harmless Spotify from “any and all third party claims, damages, liability, costs and expenses

(including reasonable legal expenses and counsel fees) relating to any allegation that, if true, would

constitute a breach of” Kobalt’s representations and warranties.

        83.




                                     18
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 18 of 23 PageID #: 729
       84.     Kobalt must accordingly indemnify Spotify for all losses incurred in relation to this

Action, no matter the result, including all fees and costs incurred in the defense of Eight Mile’s

claims and any damages awarded to Eight Mile in the event of an adverse judgment.

                                THIRD CAUSE OF ACTION
                  Anticipatory Repudiation (Mechanical License Agreement)

       85.     Spotify repeats, re-alleges, and incorporates by reference each and every allegation

contained in the foregoing paragraphs, as though fully set forth herein.

       86.     Upon being served with the Complaint, Spotify promptly sought indemnification

from Kobalt pursuant to the Mechanical License Agreement.

       87.     Kobalt expressly rejected the existence of any obligation to indemnify Spotify.

       88.     By its categorical rejection of any indemnification obligation, Kobalt has clearly

expressed its intention not to fulfill its indemnification obligation.

       89.     Spotify does not have any reasonable expectation that Kobalt will honor its

indemnification obligation. Spotify is therefore entitled to treat Kobalt’s repudiation of its

indemnification obligation as an anticipatory breach of the indemnity provision of the Mechanical

License Agreement.

                                 FOURTH CAUSE OF ACTION
 Breach of Contract

       90.     Spotify repeats, re-alleges, and incorporates by reference each and every allegation

contained in the foregoing paragraphs, as though fully set forth herein.

       91.



       92.




                                     19
   Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 19 of 23 PageID #: 730
       93.




       94.



       95.




       96.



                                FIFTH CAUSE OF ACTION
                        Negligent and/or Intentional Misrepresentation

       97.     Spotify repeats, re-alleges, and incorporates by reference each and every allegation

contained in the foregoing paragraphs, as though fully set forth herein.

       98.     By virtue of their contractual relationship, Kobalt was obligated to provide accurate

information to, and to not mislead, Spotify.

       99.




       100.    To the extent the allegations in the Complaint are true, Kobalt’s representations

were false and misleading.

       101.    Spotify reasonably relied on such representations in making sound recordings



                                    20
  Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 20 of 23 PageID #: 731
embodying the Compositions available on its digital streaming service and paying royalties for

resulting streams and limited downloads.

       102.    To the extent Spotify is held liable for copyright infringement, it will be a direct

result of Kobalt’s negligence in making those representations.

                                    PRAYER FOR RELIEF

       WHEREFORE, Spotify respectfully requests that the Court order:

           a. Kobalt to pay to Spotify all fees, costs, and other expenses that Spotify has incurred
              in defense of this Action;

           b. Kobalt to pay any damages, fees, and costs awarded to Eight Mile in this Action;
              and

           c. any other such relief the Court deems appropriate.




                                    21
  Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 21 of 23 PageID #: 732
Dated: May 29, 2020                             Respectfully submitted,

                                                By: /s/ Aubrey B. Harwell III

Kathleen M. Sullivan*                           Aubrey B. Harwell III (BPR #017394)
Carey R. Ramos*                                 Marie T. Scott (BPR # 032771)
Cory Struble*                                   NEAL & HARWELL, PLC
QUINN EMANUEL URQUHART &                        1201 Demonbreun Street, Suite 1000
SULLIVAN, LLP                                   Nashville, Tennessee 37203
51 Madison Avenue, 22nd Floor                   Telephone: (615) 244-1713
New York, NY 10010                              tharwell@nealharwell.com
Telephone: (212) 895-2500                       mscott@nealharwell.com
kathleensullivan@quinnemanuel.com
careyramos@quinnemanuel.com                     Allison Levine Stillman*
                                                Matthew D. Ingber*
Thomas C. Rubin*                                Rory K. Schneider*
QUINN EMANUEL URQUHART &                        MAYER BROWN LLP
SULLIVAN, LLP                                   1221 Avenue of the Americas
600 University Street, Suite 2800               New York, NY 10020
Seattle, WA 98101                               Telephone: (212) 506-2500
Telephone: (206) 905-7000                       mingber@mayerbrown.com
tomrubin@quinnemanuel.com                       astillman@mayerbrown.com
                                                rschneider@mayerbrown.com

                                                Andrew J. Pincus*
                                                Archis A. Parasharami*
                                                MAYER BROWN LLP
                                                1999 K Street, N.W.
                                                Washington, D.C. 20006
                                                Telephone: (202) 263-3328
                                                apincus@mayerbrown.com
                                                aparasharami@mayerbrown.com



                             Counsel for Spotify USA Inc.

                                *admitted pro hac vice




                                    22
  Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 22 of 23 PageID #: 733
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on May 29, 2020 with

the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all parties

and counsel of record by operation of the Court’s CM/ECF system. All other parties will be served

by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

James F. Blumstein                                Richard S. Busch
Of Counsel                                        King & Ballow
Vanderbilt University                             315 Union Street
131 21st Avenue South                             Suite 1100
Nashville, TN 37203                               Nashville, TN 37201
(615) 343-393                                     (615) 259-3456
james.blumstein@vanderbilt.edu                    rbusch@kingballow.com

Mark H. Wildasin
U.S. Attorney’s Office (Nashville Office)
Middle District of Tennessee
110 Ninth Avenue
Suite A961
Nashville, TN 37203
(615) 736-2079
mark.wildasin@usdoj.gov

                                                     /s/ Aubrey B. Harwell III




                                    23
  Case 3:19-cv-00736 Document 91 Filed 05/29/20 Page 23 of 23 PageID #: 734
